SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2007 PATCH INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 0-28627 (Commission File Number) 87-0393257 (IRS Employer Identifica­tion No.) Suite 300, 441 – 5th Avenue S.W., Calgary, Alberta, Canada T2P 2V1 (Address of principal executive offices)(Zip Code) (403) 441-4390 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On August 7, 2007, Patch International Inc. (“Patch”) issued a press release announcing the results of an independent resource report prepared by McDaniel &
